


Exhibit 10.50


AMENDED EMPLOYMENT AGREEMENT


THIS AMENDED EMPLOYMENT AGREEMENT (the "Agreement") is effective as of November
21, 2013 (the "Effective Date"), by and between FIDELITY NATIONAL INFORMATION
SERVICES, INC. (the “Company”) and KIRK LARSEN (the “Employee”). This Agreement
replaces and supersedes the Employment Agreement between the parties dated March
7, 2013, as amended on April 29, 2013. In consideration of the mutual covenants
and agreements set forth herein, the parties agree as follows:


1.Purpose and Release. The purpose of this Agreement is to restate all prior
agreements between Company, and any of its affiliates, and Employee relating to
the subject matter of this Agreement (including, without limitation, the
Employment Agreement dated March 7, 2013, as amended on April 29, 2013, by and
between Company and Employee), to recognize Employee's significant contributions
to the overall financial performance and success of Company, to protect
Company's business interests through the addition of restrictive covenants, to
assure Company of the services of Employee following the Effective Date, and to
provide a single, integrated document which shall provide the basis for
Employee's continued employment by Company. In consideration of the execution of
this Agreement, the parties each release all rights and claims that they have,
had or may have arising under all prior agreements.
2.    Employment and Duties. Subject to the terms and conditions of this
Agreement, from the Effective Date through December 31, 2013, the Company agrees
to employ the Employee as Corporate Executive Vice President and Treasurer.
During this time, Employee will focus on the transition of his duties and such
other projects and assignments as may be identified by the Company. Commencing
as of December 2, 2013 (the “Transition Date”), Employee shall not be required
to come into the office on a daily basis but shall make himself available, on
reasonable notice, to assist the Company in areas where Employee’s knowledge and
experience may be valuable.
3.    Term. The term of this Agreement shall commence on the Effective Date and
shall continue until December 31, 2013 (the "Termination Date"). Employee’s
employment with the Company will terminate on December 31, 2013, without further
action or notice required by either party.
4.    Salary. From the Effective Date through the Termination Date, Company
shall pay Employee an annual base salary, before deducting all applicable
withholdings, of $315,000 per year, payable at the time and in the manner
dictated by Company's standard payroll policies (the "Annual Base Salary").
5.    Other Compensation and Fringe Benefits. Employee shall be entitled to the
following:
(a)
Continued eligibility, until the Termination Date, as a full-time, active
employee, for medical, dental and other insurance coverage (for Employee and any
covered dependents) provided by Company to employees generally; and,


1





--------------------------------------------------------------------------------



(b)
An annual incentive bonus opportunity for the full year of 2013 ("Annual Bonus")
under Company's annual incentive plan ("Annual Bonus Plan"), with such
opportunity to be earned based upon attainment of performance objectives set
forth in the “2013 Corporate Officers’ Annual Incentive Plan.” Employee's target
Annual Bonus under the Annual Bonus Plan shall be 70% of Employee's current
Annual Base Salary, with a maximum of up to 140% of Employee's current Annual
Base Salary. Any bonus earned shall be paid to Employee no later than March 15,
2014.

6.    Outstanding Equity Awards. Employee acknowledges that all stock options
and restricted stock previously granted by Company to Employee that are not
vested as of the Termination Date will be forfeited as of that date, except that
Employee will remain eligible for the vesting of the first tranche of the
November 8, 2012 restricted share grant, provided that the Company satisfies the
performance vesting requirement associated with that grant. The determination of
whether the Company has satisfied that performance vesting requirement will be
made no later than February 28, 2014. All stock options previously granted by
Company to Employee that have vested as of the Termination Date will be
exercisable in accordance with the terms of the applicable grant agreement.
7.    Retention Cash Incentive.    Employee acknowledges that, as of the
Termination Date, he will forfeit the Retention Cash Incentive of $150,000,
which would be payable on April 15, 2014, if Employee remained employed by the
Company.
8.    Confidential Information. Employee has occupied a position of trust and
confidence and has had access to substantial information about Company and its
affiliates and their operations that is confidential or not generally known in
the industry including, without limitation, information that relates to
purchasing, sales, customers, marketing, and the financial positions and
financing arrangements of Company and its affiliates. Employee agrees that all
such information is proprietary or confidential, or constitutes trade secrets
and is the sole property of Company and/or its affiliates, as the case may be.
Employee will keep confidential, and will not reproduce, copy or disclose to any
other person or firm, any such information or any documents or information
relating to Company's or its affiliates' methods, processes, customers,
accounts, analyses, systems, charts, programs, procedures, correspondence or
records, or any other documents used or owned by Company or any of its
affiliates, nor will Employee advise, discuss with or in any way assist any
other person, firm or entity in obtaining or learning about any of the items
described in this section. Accordingly, during the Employment Term and at all
times thereafter Employee will not disclose, or permit or encourage anyone else
to disclose, any such information, nor will Employee utilize any such
information, either alone or with others, outside the scope of Employee's duties
and responsibilities with Company and its affiliates.
9.    Non-Competition. The parties acknowledge that the Employee has acquired
substantial knowledge and information concerning the business of the Company and
its affiliates as a result of employment. The parties further acknowledge that
the scope of business in which the Company and its affiliates are engaged as of
the Effective Date is national and very competitive and one in which few
companies can successfully compete. Competition by the Employee in that business
after the Employment Term would severely injure the Company and its affiliates.
Accordingly, for

2





--------------------------------------------------------------------------------



twelve months following the Termination Date, the Employee agrees: (1) not to
become an employee, consultant, advisor, principal, partner or substantial
shareholder of any firm or business that directly competes with the Company or
its affiliates in their principal products and markets; and (2), on behalf of
any such competitive firm or business, not to solicit any person or business
that was at the time of such termination and remains a customer or prospective
customer, a supplier or prospective supplier, or an employee of the Company or
an affiliate.
Exclusion: The parties agree that working, directly or indirectly, for Fidelity
National Financial, Inc., its affiliates or their successors, shall not be
considered competitive to Company or its affiliates for the purpose of this
section.
10.    Return of Company Documents. Upon termination, Employee shall return
immediately to Company all records and documents of or pertaining to Company or
its affiliates and shall not make or retain any copy or extract of any such
record or document, or any other property of Company or its affiliates.
11.    Improvements and Inventions. Any and all improvements or inventions that
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of Company and its affiliates and not produced within
the scope of Employee's employment hereunder, shall be the sole and exclusive
property of Company. Employee shall, whenever requested by Company, execute and
deliver any and all documents that Company deems appropriate in order to apply
for and obtain patents or copyrights in improvements or inventions or in order
to assign and/or convey to Company the sole and exclusive right, title and
interest in and to such improvements, inventions, patents, copyrights or
applications.
12.    Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that Company
will not have an adequate remedy at law in the event of a failure by Employee to
abide by its terms and conditions, nor will money damages adequately compensate
for such injury. Therefore, in the event of a breach of this Agreement by
Employee, Company shall have the right, among other rights, to damages sustained
thereby and to obtain an injunction or decree of specific performance from a
court of competent jurisdiction to restrain or compel Employee to perform as
agreed herein. Notwithstanding any termination of this Agreement or Employee's
employment, Section 9 shall remain in effect until all obligations and benefits
resulting from a termination of Employee's employment during the Term are
satisfied. In addition, Sections 10 through 26 shall survive the termination of
this Agreement or Employee's employment and shall remain in effect for the
periods specified therein or, if no period is specified, until all obligations
thereunder have been satisfied. Nothing in this Agreement shall in any way limit
or exclude any other right granted by law or equity to Company.
13.    Release. In consideration of the salary and benefits described herein, to
which Employee would not otherwise be entitled, Employee agrees to execute the
Release attached hereto as Exhibit A.
14.    Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such

3





--------------------------------------------------------------------------------



subject matter. This Agreement may be amended only by a written document signed
by both parties to this Agreement.
15.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
16.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
17.    Attorneys' Fees. If any party finds it necessary to employ legal counsel
or to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs and litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party within sixty (60) days of the date the right to the payment amount is so
determined; provided, however, that following Employees termination of
employment with Company, if any party finds it necessary to employ legal counsel
or to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, Company shall pay (on an ongoing
basis) to Employee to the fullest extent permitted by law, all legal fees, court
costs and litigation expenses reasonably incurred by Employee or others on
Employee's behalf (such amounts collectively referred to as the "Reimbursed
Amounts"); provided, further, that Employee shall reimburse Company for the
Reimbursed Amounts if it is determined that a majority of Employee's claims or
defenses were frivolous or without merit. Requests for payment of Reimbursed
Amounts, together with all documents required by Company to substantiate them,
must be submitted to Company no later than ninety (90) days after the expense
was incurred. The Reimbursed Amounts shall be paid by Company within ninety (90)
days after receiving the request and all substantiating documents requested from
Employee. The rights under this section shall survive the termination of
employment and this Agreement until the expiration of the applicable statute of
limitations.
18.    Severability. If any section, subsection or provision hereof is found for
any reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Employee in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Company of the covenants in this Agreement.
19.    Notices. Any notice, request, or instruction to be given hereunder shall
be in writing and shall be deemed given when personally delivered or three (3)
days after being sent by United

4





--------------------------------------------------------------------------------



States Certified Mail, postage prepaid, with Return Receipt Requested, to the
parties at their respective addresses set forth below:
To Company:


Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel


To Employee:


At the most recent address on file at Company
        
20.    Tax Withholding. Company or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings Company is
required to deduct pursuant to state, federal or local laws.


IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.


 
FIDELITY NATIONAL INFORMATION SERVICES, INC.


By: /s/ Michael P. Oates ________________
Its: CEVP, General Counsel


 
 
 
KIRK LARSEN


/s/ Kirk T. Larsen _____________________






5





--------------------------------------------------------------------------------



Exhibit A


RELEASE
This Release (“Release”) is entered into by Kirk Larsen (the “Employee”)
pursuant to paragraph 13 of the Amended Employment Agreement which has an
effective date of November 21, 2013.
1.    The Employee and Fidelity National Information Services, Inc. (the
“Company”) entered into an Amended Employment Agreement (the “Agreement”) with
an effective date of November 21, 2013. The Agreement provided for the
continuation of Employee’s employment though December 31, 2013. Employee
understands and agrees that a material reason the Company agreed to continue
Employee’s employment under the terms of the Agreement, and to pay the amounts
set forth in the Agreement, was the Employee’s agreement to this Release.
Employee and the Company further agree that the continuation of Employee’s
employment and the payments and benefits provided to Employee pursuant to the
Agreement constitute good and valuable consideration over and above anything of
value to which the Employee is already entitled.


2.    Employee acknowledges and agrees that no other sums or amounts are or will
be due or owing to Employee, and expressly waives any rights or claims to
additional sums, amounts, or privileges not expressly provided for in the
Agreement or this Release.
3.    The Employee has 21 days after receipt of this Release to consider it,
which period may be waived.
4.    The Employee (for himself and on behalf of Employee’s agents, assigns,
heirs, executors, and administrators) waives, and releases Fidelity National
Information Services, Inc., its subsidiaries, successors and affiliates, and its
and their directors, officers, employees, representatives, agents and attorneys,
both individually and collectively (hereinafter collectively referred to as "the
Released Parties"), from, all claims, rights and causes of action, both known
and unknown, in law or in equity, of any kind whatsoever that the Employee has
or could have maintained against any of the Released Parties through the date of
signing this Agreement. Without limiting the generality of the foregoing, the
Employee waives, and releases all of the Released Parties from, all claims,
rights and causes of action relating to or arising out of the Employee’s
employment with, conditions of employment with, compensation by, or separation
of employment from, any of the Released Parties, including, but not limited to,
those under Title VII of the Civil Rights Act of 1964, as amended; the Employee
Retirement Income Security Act of 1974 (ERISA), as amended; the Rehabilitation
Act of 1973, as amended; the Age Discrimination in Employment Act of 1967, as
amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990; Executive Orders 11246 and 11478; the Family and Medical Leave Act of
1993; the Sarbanes-Oxley Act of 2002; the Equal Pay Act of 1963, as amended; the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), as amended; the
Worker Adjustment and Retraining Notification Act (WARN); the Genetic
Information Nondiscrimination Act; the Florida Civil Rights Act of 1992, Florida
Statutes §§ 760.01 et seq.; Florida Statutes §§ 112.3187, 440.205, and
448.101-.105; any other federal or state law or local ordinance; any suit in
tort (including negligence) or contract (whether oral, written or implied),
including violation of a covenant of good faith and fair dealing, breach of an
implied employment contract, breach of an oral or written contract,
misrepresentation, defamation, slander, invasion of privacy, fraud, intentional
or negligent infliction of emotional distress, interference with prospective
economic advantage, interference with contractual relations, interference with
advantageous business relations, assault, battery, or negligent retention,
supervision or training; any claim for compensation, bonuses, commissions, lost
wages, unused accrued vacation or sick pay; any claim that in any way relates to
the design or administration of any employee benefit plan; any

6





--------------------------------------------------------------------------------



claim to entitlement to any severance or similar benefits or post-termination
health or group insurance benefits; or any other common law, statutory or
equitable basis of action.
5.    Through this Release, the Employee does not waive his right to any
benefits provided for in the Agreement or his right to enforce the Agreement.
Furthermore, the Employee does not waive his rights to any vested benefits under
the Company 401(k) plan and Omnibus Incentive Plan, and does not waive any right
that may not be waived in this manner.


6.    In accordance with the Older Workers Benefit Protection Act, Employee
acknowledges and agrees that:
a.    He has read and understands this Release in its entirety and understands
that he is waiving any claims under the Age Discrimination in Employment Act;
b.    He is advised to consult with an attorney concerning this Release before
signing;
c.    He has been given a reasonable period of time to consider this release
before signing, but not less than twenty-one (21) days;
d.    He has the right to revoke this Release in full within seven (7) calendar
days of signing it by notifying Michael Oates in writing of such revocation at
601 Riverside Avenue, Jacksonville, Florida 32204. The terms and provisions of
this Release shall not become effective or be enforceable until such revocation
period has expired;
e.    Nothing contained in this Release waives any claim that may arise after
the date of its execution, including workers’ compensation and any rights
Employee may have to insurance protection or indemnification for actions
performed by him within the course and scope of his duties as an employee of the
Company.
7.    Employee executes this Release knowingly and voluntarily, without duress
or reservation of any kind, and after having given the matter full and careful
consideration. Employee is fully aware of his rights and has carefully read and
fully understands all provisions of this Agreement before signing.


I, Kirk Larsen, executed this release effective as of the date and year shown
below.


.


Dated:     November 21, 2013            By: /s/ Kirk Larsen        
                                    Kirk Larsen




7



